NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOMEI CHENG,                                  No.    15-73891

                Petitioner,                     Agency No. A206-532-904

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Xiaomei Cheng, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Cheng’s testimony and documentary evidence

regarding the dates of her abortion and her divorce. See id. at 1048 (adverse

credibility finding reasonable under the totality of the circumstances). Cheng’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, in this case,

Cheng’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003). In light of this disposition, we need not reach

Cheng’s remaining contentions regarding corroboration or the merits of her claims.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies

are not required to decide issues unnecessary to the results they reach).

      Substantial evidence also supports the agency’s denial of CAT protection

because Cheng’s claim was based on the same testimony the agency found not

credible, and Cheng does not point to any other evidence in the record that compels

the conclusion that it is more likely than not she would be tortured in China. See

Farah, 348 F.3d at 1157.


                                          2                                     15-73891
      We do not consider the materials Cheng references in her opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-73891